Citation Nr: 1528599	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for muscle pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for right knee disability secondary to right foot injury residuals.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder secondary to right foot injury residuals. 

4.  Entitlement to service connection for a right hip disorder secondary to right foot injury residuals.

5.  Entitlement to an increased rating for right foot injury residuals with degenerative changes of the first metatarsal, evaluated as 10 percent disabling since September 2, 2010.

6.  Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979, and from March 2005 to January 2006.  He also served in the National Guard.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in White River Junction, Vermont that denied entitlement to service connection for muscle pain as due to an undiagnosed illness, a compensable rating for tinea pedis, and a rating in excess of 10 percent for residuals of a right foot injury. 

The Veteran was afforded a videoconference hearing in September 2011 before the undersigned.  The transcript is of record.  

In December 2012, the Board denied entitlement to a rating in excess of 10 percent for residuals of a right foot injury with degenerative changes of the first metatarsal prior to September 2, 2010.  This matter is no longer for appellate consideration.  38 U.S.C.A. § 7104 (West 2014).  The issues of entitlement to service connection for muscle pain due to an undiagnosed illness, a compensable rating for tinea pedis, and an increased rating for residuals of a right foot injury were remanded for further development.

As noted in the Board's December 2012 remand, the Veteran at a September 2011 hearing withdrew from appeal the issue of entitlement to an increased rating for an adjustment disorder with anxious mood, sleep disturbance, and fatigue.  Since then he has presented assertions which essentially represent a new claim for an increased rating.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration subject to the provisions of 79 Fed.Reg. 57695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155).  

Following review of the record, the issues of entitlement to service connection for muscle pain, to include as due to an undiagnosed illness, entitlement to service connection for right hip and right knee disorders secondary to right foot injury residuals, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder secondary to right foot injury residuals are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Residuals of a right foot injury with minimal degenerative changes of the first metatarsal have not been moderately severe at any time since September 2. 2010.

2.  Tinea pedis affects less than 5 percent of body surface and no more than topical therapy has been required during any 12 month period since the claim was filed.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of right foot injury with degenerative changes of the first metatarsal are not met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5284 (2014).

2.  The criteria for compensable evaluation for tinea pedis are not met. 38 U.S.C.A §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. § 5103 and 5103A have been met in this instance regarding the Veteran's claims of entitlement to increased ratings for tinea pedis and right foot injury residuals.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claims. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence to substantiate the claims and affording VA examinations.  The Veteran testified in September 2011 in support of his claims.  The Board thus finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159.  The claims of entitlement to increased ratings for tinea pedis and right foot injury residuals are ready to be considered on the merits.


Pertinent Law and Regulations - General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2014).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt will be resolved in favor of claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).

Increased rating for residuals of right foot injury with minimal degenerative changes of the first metatarsal on and after September 2, 2010.

Pertinent Law and Regulations

The Veteran's service-connected right foot disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5284.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.38 C.F.R. § 4.27.  In this instance, the hyphenated diagnostic code refers to degenerative arthritis (Diagnostic Code 5003) rated on the basis of an "other" foot injury (Diagnostic Code 5284).

Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  For arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling. Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v Brown, 9 Vet.App. 7 (1996).

Factual Background

A claim for an increased rating for right foot disability was received in July 2008.  As indicated above, the Board denied entitlement to a rating in excess of 10 percent for residuals of a right foot injury with degenerative changes of the first metatarsal prior to September 2, 2010.

VA outpatient records dating from September 2, 2010 reflect no complaints or treatment referable to the right foot. 

At his September 2011 hearing the Veteran testified that the right foot "turned out" and that he sometimes had balance problems.  He reported sharp foot pain but he denied taking time off from his work as a part-time custodian as a result of right foot symptoms.

The Veteran was afforded a VA foot examination in February 2013.  He denied pain or impairment related to the service connected right foot disorder.  The examiner noted that medical records were silent for evaluation or treatment.  There was no history of surgery.  Diagnoses of hallux valgus deformity and right first metatarsal arthritis were rendered.  There were no clinical findings of metatarsalgia, hammertoes, claw foot, pain or tenderness, callosities, malunion or nonunion of the tarsal or metatarsals, weak feet, or scarring.  The appellant's gait was normal, and the service connected right foot disorder was assessed as asymptomatic.  The examiner stated that there were no other pertinent physical findings, no functional impairment of the right foot, and that the right foot did not impact the appellant's ability to work.

Legal Analysis

After careful review of the evidence of record, the Board finds that the appellant's right foot injury with degenerative changes of the first metatarsal do not warrant a higher evaluation.  The current 10 percent evaluation contemplates periarticular pathology productive of painful motion.  It is also consistent with moderate foot injury.  In order to warrant a higher evaluation, the disability must approximate moderately severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The evidence preponderates against finding any suggestion that the service connected right foot disorder is moderately severe in nature.

During the period under consideration the service-connected right foot disability has primarily been manifested by complaints of pain affecting the appellant's balance.  There are objective clinical findings of degenerative changes of the first metatarsal and hallux valgus deformity.  The February 2013 VA examiner did not, however, find any untoward right foot symptomatology and assessed the service connected disorder as asymptomatic.  No impairment of gait or necessity for an assistive device was shown.  No additional limitations relative to pain, fatigue, incoordination, weakness or lack of endurance were noted on examination.  In view of such, the Board finds that the symptoms associated with the service connected right foot injury residuals are not moderately severe, and an evaluation in excess of 10 percent may not be assigned under Diagnostic Code 5284.

The Board has considered whether a higher disability evaluation may be assigned under other potentially applicable diagnostic criteria for rating disabilities of the foot by analogy.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, and 5283 (2014) provide for higher ratings for foot disability.  The record reflects, however, that on examination, the Veteran has not been found to have service connected pes planus, clawfoot, or malunion or nonunion of the tarsal or metatarsal bones of the right foot.  As such, there is no basis for the award of a disability evaluation in excess of the currently assigned 10 percent for residuals of a right foot injury under any other applicable criteria. 

In determining the degree of functional impairment, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are for consideration in this case.  DeLuca.  The appellant reports some degree of functional impairment including pain and some loss of balance.  The Board finds this report credible, and the appellant is competent to describe what symptoms he experiences through his senses.  See Layno v. Brown, 6 Vet.App. 465 (1994).  However, neither the lay nor the clinical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  There are no objective clinical indications that the appellant's symptoms result in functional limitation to a degree that would support a rating in excess of the current 10 percent disability rating under Diagnostic Codes 5284 or any other applicable foot diagnostic code.  Rather, the evidence shows that the Veteran retains excellent right foot function despite the reported and observed symptoms.  To the extent that he reports pain, the current 10 percent evaluation contemplates moderate foot injury, including pain. See 38 C.F.R. § 4.59.  Moreover, clinical evidence obtained since September 2, 2010 does not reflect that the appellant has sought any particular treatment for the right foot.  He has reported losing no time from work on account of right foot symptomatology.  No functional service connected right foot impairment was found on VA examination.  In view of such, a higher rating is not warranted. 

For the foregoing reasons, the Board finds the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for right foot injury with degenerative changes of the first metatarsal.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49. (1990).


Increased rating for tinea pedis.

Pertinent Law and Regulations

The Veteran's tinea pedis is rated under 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.  Diagnostic Code 7813 provides that tinea should be rated for its predominant disability.  Given that Diagnostic Code 7800 does not pertain to the feet, given that the appellant's tinea is not manifested by scarring thus precluding a rating under Diagnostic Codes 7801-7805 , the Board finds that Diagnostic Code 7806 is the most appropriate Code to apply in this case.  Under that code a 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Factual Background and Legal Analysis

A claim for an increased rating for tine pedis was received in July 2008.

VA outpatient records dated in June 2008 reflect that Veteran was seen for his annual VA check-up and reported that he was gardening and developed an itchy weepy rash around the ankles for which he was using "ivy dry" and antihistamine.  On examination, the appellant was observed to have an excoriated blistered rash on the inside of the right ankle and a few scattered areas on the left ankle.  A July 2008 clinical entry noted that the appellant had two different rashes, the first in June 2008 that appeared to be a blistering rash on an erythematous base of his ankle.  It was reported that it apparently got worse after he left the office.  The Veteran was reported to have followed up with his personal provider who placed him on steroids and a steroid cream.  He thought that the rash was improving on his ankles.  It was recorded that a few days before the current examination, the Veteran noted a painful crack beneath the right toe of the right foot for which he had self treated with Tinactin spray without benefit.  He was worried that his rash from Iraq was returning.  

Physical examination in July 2008 disclosed an area on the inside of the right ankle that was mildly erythematous with two small areas that appeared to be where blisters had been that currently showed some dry skin.  The right foot had a macerated fissure under the fifth toe.  The assessments were healing contact dermatitis of the right ankle and right foot tinea pedis.  

On VA examination of the feet in November 2008 the Veteran stated that he was worried that a rash that began in Iraq was returning.  His prescription was changed to Ketoconazole cream.  The clinical course was reported to be intermittent with remissions.  He was advised to keep his feet dry.  The diagnosis was tinea pedis.

In September 2011, the Veteran testified that tinea pedis came and went and that it was not "that bad" currently.  VA reported prescribed Ketoconazole cream for his symptoms.

At a VA skin examination in February 2013.  The examiner stated that there was no dermatophytosis of either foot at the time and that the condition was not active.  The Veteran denied tinea infection in the prior twenty-four months, and indicated that he could not recall the last infection.  The examiner related that there had been treatment for foot rash in 2008 but that the medical record was otherwise silent for skin or foot conditions in this regard.

A VA outpatient record dated in February 2012 indicate that the Veteran had called for a prescription refill for Ketoconazole.  A nurse practitioner noted that the appellant had not been seen since 2009 and would need an appointment.  It was added that he could buy over the counter medicines if he did not want to come in.  

Legal Analysis 

The record reflects that the Veteran was seen for skin rash of the ankles between June and July 2008.  He reported worsening symptoms and being prescribed steroidal medication by his personal physician.  However, the record indicates that most of the symptoms at that time were attributable to contact dermatitis from gardening which is not service connected.  The record indicates that the appellant was prescribed topical medication for the small amount of tinea pedis between his toes with good results.  On trying to refill his VA prescription by mail in February 2012, it was recorded that he had not been seen for any complaint in this regard since 2009.  

When examined by VA in 2013 the examiner found no pertinent skin pathology due to tinea pedis.  The Veteran himself admitted that he had not had any tinea infection for at least two years.  Although testifying to and reporting intermittent symptomatology on examination, the evidence points to a mostly quiescent tinea pedis over the course of the appeal period.  

In this case the evidence preponderates against finding that tinea pedis is manifested by at least 5 percent of the entire body or at least 5 percent of an exposed area of the body, or requires any intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  As such, a noncompensable rating is in order for this disability.  Hence, entitlement to an increased rating is not in order.

The Board has considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2014) but finds that there is no basis for this action.  There is no indication of an exceptional disability picture such that the scheduler evaluations for the service-connected right foot disability and tinea pedis are inadequate. See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  There is no objective evidence demonstrating that the appellant's service-connected foot and skin disorders markedly interfere with employment beyond that contemplated by the rating schedule.  There is no evidence showing that he has been frequently hospitalized due any symptoms in either respect.  The evidence thus demonstrates that the relative manifestations and the effects of the service-connected right foot disability and tinea pedis have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary. Thun.


      ORDER

Entitlement to an increased rating for residuals of a right foot injury with degenerative changes of the first metatarsal is denied.

Entitlement to a compensable rating for tinea pedis is denied.


REMAND

The Board finds that additional development is required prior to disposition of the remaining issues on appeal.  

A remand is needed to fairly resolve the claim of entitlement to service connection for muscle pain secondary to an undiagnosed illness.  In the Board's December 2012 remand it was directed that the Veteran be afforded a VA examination in order to secure an opinion addressing whether the Veteran's complaints of muscle pain were due to an undiagnosed and/or chronic multisymptom illness or to a diagnosable disease entity.  The remand specifically directed that the Veteran be examined by a VA physician in performing the examination and providing an opinion.  Given that the February 2013 examination was conducted by a nurse practitioner the Board's remand directives have not been followed, and a remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, a May 2014 rating decision denied entitlement to service connection for a right hip and knee disabilities secondary to right foot injury residuals, as well as a claim to reopen the issue of entitlement to service connection for a low back disorder secondary to right foot injury residuals.  A notice of disagreement to the denial of the claims was received in May 2014.  However, a statement of the case addressing these issues has not been issued to date.  Hence, further development is required as to these matters. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA Persian Gulf War examination by a physician to determine whether it is at least as likely as not that his complaints of muscle pain are due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether it is more likely than not that the symptoms are due to a known clinical entity.  A comprehensive clinical history must be obtained, to include a discussion of the Veteran's documented medical history and assertions.  The examiner must be provided access to the claims folder, a copy of this remand, and Virtual VA/VBMS.  The examiner must specify in his or her report that the claims file and Virtual VA records are reviewed.  A fully reasoned rationale must be provided for any opinions offered.

2.  Issue a statement of the case addressing the appellant's claims of entitlement to service connection for a right hip and right knee secondary to residuals of right foot injury residuals.  The statement of the case must also address the claim to reopen the issue of entitlement to service connection for a low back disorder secondary to residuals of a right foot injury.  The Veteran is hereby informed that to preserve his right to have the Board review any continued denial of these issues he must file a timely substantive appeal following the issuance of the statement of the case.

3.  The RO should ensure that the VA examination report fully complies with this remand and its instructions.  If a report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction.

4.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


